DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been reviewed by the Examiner and entered of record in the file.   
Claims 16, 18 and 22 are amended, and claims 23-35 are newly added. Claims 16-35 are currently pending in the application.

Previous Claim Rejections - 35 USC § 112(b)
3.	Claim 18 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite regarding the recitation of the “moiety” and the attachment site of “R6.”  In view of Applicant’s amendatory which clarify the definition of R1-R3 as well as the attachment site of the recited moieties, the previous indefiniteness rejection is withdrawn.

REASONS FOR ALLOWANCE
4.	In view of Applicant’s amendatory changes and cancellations, claims 16-35 are allowable, as newly renumbered claims 1-20.  
The following is an examiner’s statement of reasons for allowance:
This invention relates to novel microcapsule comprising a hexahydrotriazine-based compound or a hemiaminal-based compound.  Said compounds are known in the Keilbania was found to teach a microcapsule comprising a hexahydrotriazine-based compound (hexahydro-2,4,6-trimethyl-1,3,5-triazine), however Keilbania fails to teach, suggest or render obvious Applicant’s instant claimed compounds wherein at least one of the starred bonds is substituted with the recited phenyl moiety(ies).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                              Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Janet L. Coppins/
Patent Examiner, Art Unit 1628

/CRAIG D RICCI/Primary Examiner, Art Unit 1611